Title: To Alexander Hamilton from William North, 15 December 1798
From: North, William
To: Hamilton, Alexander


          
            Dr Sir,
            Duanesburgh, December 15, 1798
          
          Well knowing the influence you justly have in the distribution of Commissions for the Army to be raised, & believing (since I have seen & conversed with him, which I had not for 7 years) that Mr North is as well qualified to lead a Company, as some others who probably will attain to the rank of Captain: I have directed him to present himself again to you, & ask your interest in Obtaining his wishes: Was Mr N to be considered as a Citizen of this state, perhaps I might be more diffident with respect to his pretentions; but coming from the District of Main, which according to the antient System will be entitled to its share of Officers, I must consider him modest in asking only for the rank of Captain—His father is a man of respectability & property, & has always been a Whig & a federalist
          I am with the greatest respect Your Obt Servt
          
            W North
          
          
            Duanesburgh 15 Dec 1798
          
        